                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Sonya Sue Wood,                                                   Case No. 3:17-cv-2620

                        Plaintiff

        v.                                                        MEMORANDUM OPINION


Commissioner of Social Security,

                        Defendant



        Before me is the Report and Recommendation of Magistrate Judge Jonathan D. Greenberg

filed on November 9, 2018, in the above-entitled action. (Doc. No. 15). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day period has

elapsed, and the Commissioner indicates she will not be filing objections. (Doc. No. 16).

        Following review of Judge Greenberg’s Report and Recommendation, I adopt it in its

entirety as the Order of the Court. I agree that the Administrative Law Judge failed to apply the

proper legal standards when analyzing Plaintiff’s fibromyalgia, which was not a harmless error.

Relatedly, I agree that, in failing to recognize Plaintiff’s fibromyalgia, the ALJ failed to properly apply

the treating physician rule. For these reasons, the Commissioner’s decision is vacated, and the

matter is remanded for further proceedings consistent with Judge Greenberg’s R & R.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
